Order, Supreme Court, New York County (Rolando T. Acosta, J.), entered July 22, 2005, which, in an action pursuant to Uniform Commercial Code § 3-*486804 by a presenting bank against the maker of an allegedly lost or stolen promissory note, denied the parties’ motions for summary judgment, unanimously affirmed, without costs.
Summary judgment in favor of either party is precluded by an issue of fact as to whether the note had been received by the maker’s bank. Concur — Mazzarelli, J.P., Andrias, Friedman, Gonzalez and Catterson, JJ.